Exhibit 10.1 THIRD AMENDMENT AND CONSENT TO THE AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT Dated as of September 3, 2015 among THE PROVIDENCE SERVICE CORPORATION, as the Borrower, CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWER, as the Guarantors, BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, SUNTRUST BANK and ROYAL BANK OF CANADA, as Co-Syndication Agents, BMO HARRIS BANK, N.A. and HSBC BANK USA, NATIONAL ASSOCIATION, as Co-Documentation Agents and THE OTHER LENDERS PARTY HERETO MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, SUNTRUST ROBINSON HUMPHREY, INC. and RBC CAPITAL MARKETS, 1 as Joint Lead Arrangers and Joint Bookrunners 1 RBC Capital Markets is a marketing name for the capital markets activities of Royal Bank of Canada and its affiliates. THIRD AMENDMENT AND CONSENT TO THE AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT THIS THIRD AMENDMENT AND CONSENT TO THE AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT dated as of September 3, 2015 (this "Agreement") is entered into among The Providence Service Corporation, a Delaware corporation (the "Borrower"), the Guarantors, the Lenders and Bank of America, N.A., as Administrative Agent. All capitalized terms used herein and not otherwise defined herein shall have the meanings given to such terms in the Credit Agreement (as defined below). RECITALS WHEREAS, the Borrower, the Guarantors, the Lenders and Bank of America, N.A., as Administrative Agent, entered into that certain Amended and Restated Credit and Guaranty Agreement dated as of August 2, 2013 (as amended by that certain First Amendment dated as of May 28, 2014 and by that certain Second Amendment and Consent dated October 23, 2014, the " Credit Agree ment "); WHEREAS, on the date hereof, the Borrower and Ross Innovative Employment Solutions Corp., a Delaware corporation, intend to sell Providence Human Services, LLC, a Delaware limited liability company, Providence Community Services, LLC, a Pennsylvania limited liability company, and their respective Subsidiaries set forth on Schedule 1 hereto (collectively, the “ Services Business ”) to Molina Healthcare, Inc., a Delaware corporation (the " Purchaser "), for consideration in an amount not less than $175,000,000, plus any additional amount, which may be paid from time to time (the " Sale Price "), on the terms, limitations and conditions as provided in the Membership Interest Purchase Agreement, dated as of the date hereof, by and between Borrower and the Purchaser (such sale, the " Services Business Disposition "); WHEREAS, the Services Business Disposition would constitute a violation of Section 8.05(b) of the Credit Agreement because the aggregate net book value of assets Disposed exceeds the permitted $35,000,000 threshold for asset dispositions; WHEREAS, the Borrower has requested that any mandatory prepayment of Net Cash Proceeds from the Services Business Disposition pursuant to Section 2.05(b)(ii) of the Credit Agreement be waived (the " Prepayment Waiver ") and that the Borrower be permitted to use up to 50% of such Net Cash Proceeds for the Stock Repurchase Program (as hereinafter defined) (the “ Stock Repurchase Application ”); and WHEREAS, the Borrower has requested that the Lenders provide the consent to the Services Business Disposition, the Prepayment Waiver and the Stock Repurchase Application and amend the Credit Agreement as set forth below (the Credit Agreement, as amended as set forth below, the " Amended Credit Agreement "). NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1. Consent . The Required Lenders hereby consent to the Services Business Disposition, Prepayment Waiver and the Stock Repurchase Application; provided that a minimum amount equal to 50% of the Net Cash Proceeds received from the Services Business Disposition shall be applied pro rata to the prepayment of the Revolving Loans and Swing Line Loans. The above consent shall not modify or affect the Loan Parties' obligations to comply fully with the terms of the Amended Credit Agreement or any other duty, term, condition or covenant contained in the Amended Credit Agreement or any other Loan Document in the future. The consent is limited solely to the specific consent identified above and nothing contained in this Agreement shall be deemed to constitute a future waiver of any other rights or remedies the Administrative Agent or any Lender may have under the Credit Agreement or any other Loan Document or under applicable law. 1 2. Amendments . (a)
